IN THE SUPREME COURT OF THE STATE OF DELAWARE

  KEENAN GIBSON,                          §
                                          §   No. 251, 2016
        Defendant Below-                  §
        Appellant,                        §
                                          §
        v.                                §   Court Below—Superior Court
                                          §   of the State of Delaware
  STATE OF DELAWARE,                      §
                                          §   C.A. No. N16M-04-191
        Plaintiff Below-                  §
        Appellee.                         §

                           Submitted: August 8, 2016
                             Decided: August 15, 2016

                                    ORDER

      This 15th day of August 2016, it appears to the Court that, on July 26, 2016,

the Clerk issued a notice to the appellant to show cause why this appeal should not

be dismissed for his failure to file his opening brief and appendix in this matter.

The appellant failed to respond to the notice to show cause within the required ten-

day period; therefore, dismissal of this action is deemed to be unopposed under

Supreme Court Rule 3(b)(2).

      NOW, THEREFORE, IT IS HEREBY ORDERED that the appeal is

DISMISSED.

                                BY THE COURT:

                                /s/ Karen L. Valihura_
                                       Justice